DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s amendments to independent claims 17 and 23 and the arguments presented has overcome the rejections and objection presented in the Office Action dated 10/01/2021. Therefore, the Examiner has withdrawn the previously presented rejection and objection in this present action. 
Election/Restrictions
Claims 1-9 and 17-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/24/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1, 3-8, 17 and 19-23 were rejected as being unpatentable over Nakada. IN addition claims 2, 9 and 18 were objected to as being dependent upon a rejected base claims but also indicated as including allowable subject matter. Presently, Applicant has amended independent claims 17 to now recite the limitation, ‘…at least one contact via of a contact structure in an insulating material…’ and has amended independent claim 23 by replacing the term, ‘contact’ in the claim with the term, ‘through-array’. Applicant has also persuasively demonstrated how the structure of Nakada falls short of teaching and/or suggesting the apparatus recited in claim 1 as well as in amended claims 17 and 23. In particular, using Figure 17 of Nakada, Applicant persuasively demonstrates the disclosures of Nakada relied upon in the rejection fail to teach and/or suggest the limitation of claim 1 where, ‘…an apparatus comprises…a stress compensation material adjacent the conductive material and in a central portion of the at least one contact via, the stress compensation material at least partially surrounded by the conductive material.’ Applicant demonstrates Nakada also fails to teach and/or suggest limitations similar in scope, recited in independent claims 17 and 23. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Nakada or that teach and/or suggest the apparatus of claim 1 and/or the memory device of claim 17 and/or the electronic system of claim 23. Therefore independent claims 1, 17 and 23 and claims 2-9 and 18-22 depending therefrom are allowable. 
As discussed in paragraph 3 above, independent claim 10 and claims 11-16 depending therefrom are directed to a method of making the apparatus, device and/or system of independent claims 1, 17 and 23. Independent claim 10 also includes a recitation similar in scope to the recitation of claim 1 as discussed above, which distinguishes the apparatus of claim 1, as well as the device and system of claim 17 and 23 from Nakada and other relevant .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.